DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "each pair of neighboring high-power plotted dots" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation will be interpreted as “each of a pair of neighboring high-power plotted dots…”. Claim 7 is rejected as being indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 7,589,900).
Regarding Claim 1, Powell teaches a display device (Figure 1; Display 100) comprising: 
an optical element (Figure 1; Exit Pupil Expander 120) including a plurality of microlenses (Figures 2 and 3A; Microlenses 212/310) arranged in an array (see Figures 2 and 3A), through which light diverges (see Figure 1 and Column 3, Lines 58-67); and 
a scanner (Figure 1; MEMS 116) configured to scan the optical element two-dimensionally using light emitted from a light source (see Figure 1 and Column 2, Lines 43-54), 
wherein a longer axis direction of a visually-recognizable area (see Figures 2 and 3A; wherein the longer axis of the Eye Box 126 with respect to both the rectangular shape 224 and the hexagonal shape 318 extends in the horizontal direction), where a virtual image formed by diverging light that diverges as passing through the plurality of microlenses (Figures 2 and 3A; Microlenses 212/310) can visually be recognized as a prescribed image, matches a longer axis direction of the plurality of microlenses (see 
Regarding Claim 2, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the optical element (Figure 1; Exit Pupil Expander 120) is two-dimensionally scanned by main scanning and sub-scanning by the scanner (see Figure 1 and Column 2, Lines 43-54, Column 3 Lines 10-18; wherein it is disclosed that the MEMS 116 performs raster scanning across the surface of the exit pupil expander 120), and wherein a scanning direction of the main scanning matches the longer axis direction of the plurality of microlenses (see Figures 1-3A, Column 3, Lines 10-18; wherein it is disclosed that raster scanning across the exit pupil expander 120 is used, wherein one having ordinary skill in the art recognizes that in raster scanning, the beam sweeps horizontally left-to-right at a steady rate, then blanks and rapidly moves back to the left, where it turns back on and sweeps out the next line. Therefore, when the exit pupil expander 120 utilizing the hexagonal shaped lenslets 314 or the rectangular shaped lenslets 216 is used, the scanning direction of the main scanning matches the longer axis direction of the plurality of microlenses).
Regarding Claim 3, Powell teaches the limitations of claim 2 as detailed above.
Powell further teaches a pitch of two scanning lines in the sub-scanning direction is shorter than a lens diameter in the longer axis direction of the plurality of microlenses (see Column 8, Lines 53-67 and Column 9, Lines 30-43; wherein it is disclosed that two or more scan lines are provided per lenslet thereby a pitch of two scanning lines in the sub-scanning direction is shorter than a lens diameter in the longer axis direction of the plurality of microlenses) and is narrower than a beam diameter of light scanned by the 
Regarding Claim 4, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the optical element (Figure 4; Exit Pupil Expander 120) has a shape curved in a prescribed direction (see Figure 4), and wherein a direction of curvature of the optical element matches the longer axis direction of the plurality of microlenses (see Figure 4).
Regarding Claim 7, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches a distance between each pair of neighboring high-power plotted dots (Figure 4; wherein the neighboring high-power plotted dots are represented by spot profiles 410, 412 and 414) formed by light emitted from the light source (Figure 1; Laser Source 110) with high output power is shorter than a length in the longer axis direction of the plurality of microlenses (see Figure 4; wherein all three of the spot profiles 410, 412 and 414 are simultaneously incident on lenslet 422 such that the distance between each pair of neighboring high-power plotted dots formed by the light emitted from the light source with high output power is shorter than a length in the longer axis direction of the plurality of microlenses).
Regarding Claim 8, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the plurality of microlenses (Figure 3A; Hexagonal Shaped Lenslets 314) are in a hexagonal shape (see Figure 3A), wherein, in the optical element (Figure 3A; Exit Pupil Expander 120), the plurality of microlenses (Figure 3A; Hexagonal Shaped Lenslets 314) are arrayed in a honeycomb shape (see Figure 3A).
Regarding Claim 9, Powell teaches the limitations of claim 8 as detailed above.

Regarding Claim 10, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the optical element (Figure 3A; Exit Pupil Expander 120) is a microlens array (Figure 3A; Microlens Array 310) in which the plurality of microlenses (Figure 3A; Hexagonal Shaped Lenslets 314) are arranged in an array (see Figure 3A).
Regarding Claim 11, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches a display system (Figure 8), comprising: 
the display device according to claim 1 (see Claim 1 rejection above); 
a reflector (Figure 8; Windshield 810) configured to reflect light from the optical element (see Column 13, Lines 12-18); and 
an imaging optical system (Figure 1; Projection Optics 122) configured to project the light from the optical element (Figure 1; Exit Pupil Expander 120) towards the reflector (Figure 8; Windshield 810) to form the virtual image (see Figures 1 and 8).
Regarding Claim 12, Powell teaches the limitations of claim 11 as detailed above.
Powell further teaches a mobile object (Figure 8; Vehicle 800) comprising: 
the display system according to claim 11 (see Claim 11 rejection above), wherein 
the reflector (Figure 8; Windshield 810) is a front windshield of the mobile object (see Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 7,589,900) as applied to claim 1, in view of Koyanagi et al (US 2017/0184954; hereinafter referred to as Koyanagi). 
Regarding Claim 5, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches that the plurality of microlenses (Figure 3A; Hexagonal Shaped Lenslets 314) are adjacent to each other in the optical element (see Figure 3A).
Powell does not expressly disclose that line segments that connect a plurality of vertices of the plurality of microlenses are not parallel to each other.
Koyanagi discloses a display device (Figure 10) comprising: 
an optical element (Figure 10; Projection Screen 10) including a plurality of microlenses (Figure 16; Microlenses 111) arranged in an array (see Figures 10 and 16; wherein projection screen 10 includes aperiodic lens array unit 11); wherein 
the plurality of microlenses (Figure 16; Microlenses 111) are adjacent to each other in the optical element (see Figure 16), and line segments that connect a plurality of vertices of the plurality of microlenses are not parallel to each other (see Figure 16).

	Regarding Claim 6, Powell as modified by Koyanagi discloses the limitations of claim 5 as detailed above.
Koyanagi further discloses in the optical element (Figure 16), each one of the plurality of vertices of the plurality of microlenses (Figure 16; Microlenses 111) is displaced from a regular virtual point (see Figure 16), and wherein a direction in which a sum of amounts of displacement of each one of the plurality of vertices from the regular virtual point is large is equivalent to the longer axis direction of the plurality of microlenses (see Figure 16).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882